                 Case 2:20-cr-00168-JCC Document 18 Filed 04/06/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0168-JCC
10                              Plaintiff,                    ORDER
11          v.

12   GREGORY TIFT,

13                              Defendant.
14

15          This matter comes before the Court on Defendant Gregory Tift and the Government’s
16   stipulated motion to continue trial (Dkt. No. 17). Having thoroughly considered the motion and
17   the relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18          On September 30, 2020, Mr. Tift was charged by indictment with conspiracy to distribute
19   controlled substances and possession of controlled substances with intent to distribute. (Dkt. No.
20   3.) Trial was originally scheduled for December 7, 2020, but the Court granted the parties’
21   stipulated motion to continue trial to May 17, 2021 based on the complexity of the case, the
22   volume of discovery the Government produced, and the effect of the COVID-19 pandemic on
23   defense counsel’s ability to communicate with his client. (Dkt. No. 15.)
24          The parties now move for a second continuance to November 15, 2021 because Mr. Tift
25   and his counsel need additional time to continue reviewing the voluminous discovery and
26   contemplate filing pretrial motions. (Dkt. No. 17 at 2.) Mr. Tift is recovering from a stroke,


     ORDER
     CR20-0168-JCC
     PAGE - 1
               Case 2:20-cr-00168-JCC Document 18 Filed 04/06/21 Page 2 of 3




 1   which has made communication between Mr. Tift and his counsel more difficult. (Id.)

 2   Additionally, the COVID-19 pandemic has significantly impacted the Court’s operations. (See

 3   General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20, 18-20, 04-21 each of which the

 4   Court incorporates by reference.) The pandemic has made it difficult for the Court to obtain an

 5   adequate spectrum of jurors to represent a fair cross section of the community, and public health

 6   guidance has impacted the ability of jurors, witnesses, counsel, and Court staff to be present in

 7   the courtroom. (See generally id.) As a result, the Court has been unable to conduct any criminal

 8   trials in the courthouse since March 2020. Although the availability of a vaccine makes it likely

 9   that the Court will be able to resume in-person criminal trials in May 2021, the Court will

10   continue to be limited by public health measures, such as limits on the number of people in the

11   courthouse and courtrooms, which will limit the Court’s ability to try cases as efficiently as it

12   would absent a pandemic. See General Order 04-21 at 2.

13          Having thoroughly considered the briefing and the relevant record, the Court FINDS that

14   the ends of justice served by granting a continuance outweigh the best interests of Mr. Tift and

15   the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:

16          1. Taking into account the exercise of due diligence, the failure to grant a continuance

17              would deny Defendant’s counsel reasonable time necessary for effective preparation,

18              see 18 U.S.C. § 3161(h)(7)(B)(iv), and would therefore result in a miscarriage of
19              justice, see 18 U.S.C. § 3161(h)(7)(B)(i).

20          2. This case is sufficiently complex that it is unreasonable to expect adequate

21              preparation for trial within the time limits established by the Speedy Trial Act. See 18

22              U.S.C. § 3161(h)(7)(B)(ii).

23          3. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate

24              spectrum of jurors to represent a fair cross section of the community, which would

25              likely make proceeding on the current case schedule impossible or would result in a

26              miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).


     ORDER
     CR20-0168-JCC
     PAGE - 2
              Case 2:20-cr-00168-JCC Document 18 Filed 04/06/21 Page 3 of 3




 1         4. Public health guidance has impacted the ability of jurors, witnesses, counsel, and

 2             Court staff to be present in the courtroom. Therefore, proceeding with the current trial

 3             date would likely be impossible or would result in a miscarriage of justice. See 18

 4             U.S.C. § 3161(h)(7)(B)(i).

 5   Accordingly, the Court ORDERS:

 6         1. The May 17, 2021 jury trial is CONTINUED to November 15, 2021.

 7         2. The April 5, 2020 pretrial motions deadline is CONTINUED to October 4, 2021.

 8         3. The period from the date of this order up to and including November 15, 2021 is an

 9             excludable time period under 18 U.S.C. § 3161(h)(7)(A).

10         DATED this 6th day of April 2021.




                                                         A
11

12

13
                                                         John C. Coughenour
14                                                       UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR20-0168-JCC
     PAGE - 3
